DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-11 have been considered but are moot because the new ground of rejection does not rely on the current rejection of record.  Sikora et al. (US 2014/0012267) disclose the newly amended subject matter and is rendered obvious in view of Kaiser et al. and Steiner et al. Greater detail can be found in the body of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 8,162,967) in view of Steiner et al. (US 2009/0299372) in view of Sikora et al. (US 2014/0012267).
 	Regarding 1, Kaiser et al. disclose a method of creating a bone tunnel in a femoral condyle for anterior or posterior cruciate ligament reconstruction surgery by using a bone punch instrument (2) comprising an impaction handle (22) and a hollow, elongated punch head (24) comprising a punch head bore (64) and a cutting edge (66) arranged circumferentially around the bore at a cutting end (50) of the punch head (figure 4a), the method comprising placing a guide wire (112, figures 9-10) in or through the femoral condyle defining a direction of the bone tunnel (figures 9-10, column 7, lines 33-37); exerting a force on the impaction handle toward the femoral condyle to thereby cause the cutting edge to cut into the femoral condyle causing the punch head to be at 

 	Sikora et al. disclose a bone punch instrument having a punch head (50) with a punch head bore (58) and prior to advancing the punch head into the bone (figure 4) a centralization element (46, figures 4-5) is placed around the guide (30a) such that the centralization element is at least partially received in the bone punch head bore (figures 4-5, ¶35).  The centralization element acts as an alignment element for centering punch head to ensure a proper cut by the punch head (¶39). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have provide the method of Kaiser with a centralization element as taught by Sikora et al. placed in the bore of the punch head surrounding the guide wire as it acts as an alignment element for centering punch head to ensure a proper cut by the punch head.
 	Regarding claim 2, Kaiser et al. disclose that the bone tunnel can be formed in the femur for ACL reconstruction (column 6, lines 50-59, column 7, lines 35-50 and column 9, lines 44-50), but fails to expressly teach or disclose the bone tunnel is 
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have used the bone punch instrument such that the bone tunnel formed starts at a sidewall of an intercondylar notch created in a lateral or medial femoral condyle as it would create an access path for the placement of a graft for ACL replacement/reconstruction.
 	Regarding claim 3, Kaiser et al. disclose the punch head is advanced into the femoral condyle by using a mallet or hammer (114, figure 10).
 	Regarding claim 6, Kaiser et al. in view of Steiner et al. and Sikora et al. disclose after pulling back the impaction handle, the bone plug is removed out of the punch head by moving the centralization element toward the cutting head (¶35-36, ¶39, as the centralization element collar slides along the guide wire and is configured for removal from core drill bit 52 which cuts the bone core). 	Regarding claim 8, Kaiser et al. disclose the created bone tunnel has a length of 15 mm - 35 mm (column 5, lines 31-33). 	Regarding claim 9, Kaiser et al. disclose the claimed invention except for, i.e. is silent to, the bone tunnel has a largest cross-section diameter of 7 mm to 11 mm.
 	It would have been obvious to one having ordinary skill in the art at the time the filing to have constructed the largest cross-sectional diameter of the bone tunnel created by the bone punch instrument to be between 7 mm and 10 mm in length, since it has been held that where the general conditions of a claim are disclosed in the prior 
 	Regarding claim 10, Kaiser et al. disclose the created bone tunnel has a substantially circular cross-section (figures 10-12). 	Regarding claim 11, Kaiser et al. disclose the created bone tunnel is a blind hole (figures 10, 12).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775